UNITED STATES SECURITIES AND EXCHANGE COMMISSIONWASHINGTON, DC 20549 FORM 8-KCURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report: (Date of earliest event reported): May 3, 2016 Nexstar Broadcasting Group, Inc.(EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) Delaware(State or other jurisdiction of incorporation) 000-50478(Commission File Number) 23-3083125(IRS Employer Identification No.) 545 E. John Carpenter Freeway, Suite 700Irving, Texas 75062(Address of Principal Executive Offices, includingZip Code) (972) 373-8800(Registrant’s Telephone Number, Including Area Code) N/A(Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2. below): ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. On May 3, 2016, Nexstar Broadcasting Group, Inc. issued a press release announcing its financial results for the quarter ended March 31, 2016. A copy of the press release is attached to this Current Report on Form 8-K as Exhibit 99.1 and is incorporated herein by reference.
